United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 09-1013
Issued: October 26, 2009

Oral Argument September 24, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant timely appealed the December 4, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant’s claimed right shoulder condition is employment related.
FACTUAL HISTORY
Appellant, a 56-year-old limited-duty clerk, filed an occupational disease claim on
May 8, 2008 for tendinitis in the right hand and right shoulder.1 She identified December 1,
2007 as the date she first became aware of her employment-related condition. Appellant
attributed her current problems to working at a computer terminal keying two to three hours per
1

Appellant has an accepted claim (xxxxxx866) for right ganglion cyst and right carpal tunnel syndrome, which
arose on or about September 1, 1985.

day. She also noted that the chair she used was not ergonomically safe. Additionally, appellant
claimed there was a continuous flow of cold air blowing directly on her right side.2
In April 2007, Dr. Margit L. Bleecker, a Board-certified neurologist, began treating
appellant with respect to her right upper extremity.3 In addition to right carpal tunnel syndrome,
Dr. Bleecker diagnosed lateral epicondylitis, ulnar neuritis, thoracic outlet syndrome, myofascial
pain syndrome and tendinitis of the right rotator cuff.
In a report dated May 21, 2008, Dr. Bleecker noted that appellant’s right shoulder was
always aching. Appellant also reported pain shooting to the elbow. Additionally, Dr. Bleecker
noted that there was a lot of tension in the right shoulder and neck area. Appellant reportedly
attributed the stiffness to cold air blowing on her and having to sit on a broken chair without
adequate back support. Dr. Bleecker commented that appellant worked at a desktop with a
keyboard, a mouse and a gel wrist rest to alleviate pain in her right wrist. She explained that
shoulder ergonomic stressors included reaching for mail from trays and then reaching to replace
mail when appellant finished keying. Dr. Bleecker noted that another major problem was the
position of appellant’s monitor, which was “to the left and too high.” According to her,
appellant was constantly looking down at the mail and then having to look up to the left to check
the monitor to see if the information entered was correct. Dr. Bleecker indicated that the pain in
the shoulder area originated in the muscles, which had increased tension and active trigger
points. She explained that this developed because of appellant’s constant looking up to the left at
her monitor. Dr. Bleecker described a more suitable placement for the monitor that would
prevent constant rotation and extension of the neck. With respect to appellant’s decreased
shoulder range of motion, she indicated that it was most likely tendinitis of the rotator cuff due to
constant reaching to retrieve mail from trays and replace it when finished.
On August 14, 2008 the Office denied the claim because appellant failed to establish that
her diagnosed condition was due to her employment activities. Appellant requested a review of
the written record. However, she did not submit additional evidence. By decision dated
December 4, 2008, the hearing representative similarly found that appellant failed to establish
that her right shoulder condition was due to her employment. In both decisions the Office found
that Dr. Bleecker had not adequately explained her opinion on causal relationship.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as

2

On June 10, 2008 the Office sought additional information regarding appellant’s specific employment duties.
However, neither appellant nor the employing establishment provided a detailed account of appellant’s job duties
and work environment on or about December 1, 2007. Rose E. Day, an acting supervisor, indicated that appellant
had “no real job description for her position.”
3

Dr. Bleecker first treated appellant on April 19, 2007.

4

5 U.S.C. §§ 8101-8193 (2006).

2

alleged and that any specific condition or disability claimed is causally related to the
employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.6
ANALYSIS
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish her entitlement, the Office
shares responsibility in the development of the evidence to see that justice is done.7 Although
Dr. Bleecker’s opinion is insufficient to discharge appellant’s burden of proving that the claimed
right shoulder condition is causally related to her federal employment, this evidence is sufficient
to require further development of the case record by the Office.8 On remand, the Office should
refer appellant, the case record, and a statement of accepted facts to an appropriate orthopedic
specialist for an evaluation and a rationalized medical opinion regarding whether appellant’s
claimed right shoulder condition is causally related to her federal employment.9 After the Office
has developed the case record to the extent it deems necessary, a de novo decision shall be
issued.

5

20 C.F.R. § 10.115(e), (f) (2008); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Victor J. Woodhams, supra note 5.

7

Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell,
34 ECAB 1223 (1983).
8

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

9

The Office has not made any findings with respect to appellant’s specific employment duties on or about
December 1, 2007. Neither the employing establishment nor appellant was particularly responsive to the Office’s
June 10, 2008 request for information regarding appellant’s specific employment duties. Dr. Bleecker appears to
have been privy to much more information regarding appellant’s job duties. On remand, the Office should again
solicit input from both appellant and the employing establishment regarding the limited-duty assignment appellant
was reportedly performing at the time of her alleged injury. This information should then be incorporated into the
statement of accepted facts.

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2008 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: October 26, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

